Filed Pursuant to Rule 433 Registration No. 333-163248 September 27, 2011 Central Hudson Gas & Electric Corporation Medium-Term Notes, Series G $23,400,000 3.378% due April 1, 2022 $10,000,000 4.707% due April 1, 2042 Term Sheet Issuer: Central Hudson Gas & Electric Corporation Market Type: Senior Unsecured MTN Ratings: S&P A, Moody’s A3, Fitch A Notes: 3.378% due April 1, 2022 4.707% due April 1, 2042 Principal Amount: Trade Date: September 27, 2011 Settlement Date: September 30, 2011 Final Maturity: April 1, 2022 April 1, 2042 Interest Payment Dates: April 1 and October 1, and at maturity 1st Coupon Payment Date: April 1, 2012 Coupon: 3.378% 4.707% US Treasury Benchmark: UST 2.125% due August 15, 2021 UST 4.375% due May 15, 2041 US Treasury Yield: 1.978% 3.057% Business day convention: 30/360 Re-offer Price: 100% Redemption: Not redeemable prior to maturity Denomination: $1,000 x $1,000 Agents: J.P. Morgan Securities LLC KeyBanc Capital Markets Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated J.P. Morgan Securities LLC KeyBanc Capital Markets Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated CUSIP: 15361GAY1 15361GBA2 Use of Proceeds: The net proceeds of the sale of the Notes will be used bythe Issuer to redeem the Pollution Control Refunding Revenue Bonds (Central Hudson Gas & Electric Corporation Project), 1999 Series A previously issued by the New York State Energy Research and Development Authority in the aggregate principal amount of $33,400,000 currently outstanding in the same principal amount.Such bonds mature on August 1, 2027 and have an interest rate that is fixed to maturity at 5.45% per annum. The security ratings above are not a recommendation to buy, sell or hold the securities hereby. The ratings may be subject to revision or withdrawal at any time by Moody's Investors Service, Standard & Poor's Ratings Services and Fitch Ratings. Each of the security ratings above should be evaluated independently of any other security rating. The Issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the Issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling 1-212-834-4533 at J.P. Morgan Securities LLC, 1-866-227-6479 at KeyBanc Capital Markets Inc. and toll-free 1-800-294-1322 at Merrill Lynch, Pierce, Fenner & Smith Incorporated.
